In an action to recover damages for medical malpractice, Metrahealth Services, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated December 17, 1996, as denied its motion for leave to intervene, and Daniel Turner separately appeals, as limited by his brief, from stated portions of the same order.
Ordered that the appeal of Daniel Turner is dismissed for failure to timely perfect same in accordance with the rules of this Court (see, 22 NYCRR 670.8 [e]); and it is further,
Ordered that the order is affirmed insofar as appealed from by Metrahealth Services, Inc.; and it is further,
Ordered that the Daniel Turner is awarded one bill of costs.
The Supreme Court correctly denied the motion of Metrahealth Services, Inc., for leave to intervene (see, Humbach v Goldstein, 229 AD2d 64, 66-68; McGuire v Long Is. Jewish-Hillside Med. Ctr., 237 AD2d 417). Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ., concur.